Citation Nr: 1035287	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for skin disorder. 

2.  Entitlement to service connection for bilateral wrist 
disorder. 

3.  Entitlement to service connection for bilateral hand 
disorder. 

4.  Entitlement to service connection for neck disorder. 

5.  Entitlement to initial evaluation in excess of 10 percent for 
chronic rhinitis. 

6.  Entitlement to initial evaluation in excess of 10 percent for 
stress periostitis, left lower extremity disability.

7.  Entitlement to initial evaluation in excess of 10 percent for 
stress periostitis, right lower extremity disability.

8.  Entitlement to an initial compensable evaluation, and from 
November 15, 2007, an evaluation in excess of 10 percent for 
scoliosis. 
REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 2002 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that rating decision, the RO denied entitlement to 
service connection for skin, bilateral wrist, bilateral hand, and 
neck disorders.  It granted service connection for rhinitis and 
scoliosis and assigned both disabilities a noncompensable 
evaluation, and it granted left and right lower extremity 
disabilities and assigned each leg a 10 percent evaluation.  All 
awards were effective from June 14, 2004.  The Veteran appealed 
the denial of his claims and the initial assigned evaluations. 

By the way of a September 2008 rating decision, the RO increased 
the assigned evaluation for rhinitis to 10 percent, effective 
from June 14, 2004 and it increased the evaluation for low back 
disability to 10 percent from November 15, 2007.   As the 
increased evaluations do not represent the maximum benefits 
sought on appeal, the claims for increase remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

It is noted that on his August 2006 substantive appeal, the 
Veteran indicated his desire for a Board hearing at the RO.  
Subsequently, in an October 2008 correspondence, he notified VA 
of his desire to withdraw his hearing request.  The request for a 
Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) 
(2009).

In a June 2001 informal hearing argument, the Veteran's 
representative raised on the Veteran's behalf, issues of 
entitlement to service connection headaches, sleep apnea, 
and loss of smell. All of these claims were raised as 
secondary to service-connected rhinitis.  The claims have 
not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ), and as such, the Board does not have 
jurisdiction over them.  They are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for skin, 
bilateral wrist, bilateral hand, and neck disorders, and higher 
evaluations for chronic rhinitis, scoliosis, and bilateral lower 
extremity disabilities.  Based on a review of the record, the 
Board finds that additional development is required prior to 
adjudication of the claims. 

Initially, the Board notes that in March 2009 and April 2009, the 
Veteran submitted seven VA Form 21-4142s, Authorization and 
Consent to Release Information, for various medical providers.  
These forms were submitted after certification of the matters on 
appeal to the Board, and as such, there has been no attempt to 
obtain these identified treatment records.  While the record 
reflects that the Veteran has submitted some of these identified 
treatment records himself, VA still has a duty to make reasonable 
efforts to obtain relevant records identified by the Veteran.  
See 38 C.F.R. § 3.159(c)(1). 

Unfortunately, as the releases that were completed by the Veteran 
are more than 180 days old, they have expired and he must be 
contacted again and asked to provide additional releases before 
the RO/AMC can obtain the identified treatment records.  When the 
RO/AMC contacts the Veteran, it should request that the Veteran 
identify what type of treatment records (e.g. skin, ortho, etc.) 
should be obtained from each facility.

Next, a remand is necessary to provide the Veteran with 
additional VA examinations.  The Veteran should be afforded new 
VA examinations to determine the nature and etiology of his skin, 
bilateral wrist, and neck disorders.  Although the record 
reflects that the Veteran was previously provided with a general 
VA examination in April 2005, the examination report does not 
contain adequate information to adjudicate the claims.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

The April 2005 examiner failed to provide any medical opinions in 
conjunction with these claims.  It does not appear that the VA 
examiner considered the Veteran's service treatment records, 
which reflect complaints and treatment for skin problems, wrist 
weakness, and neck problems.  See service treatment records dated 
July 2003 and September 2003.  Additionally, the April 2005 
examination report shows a diagnosis for punctuate lentigos, 
benign, but no opinion on etiology of the skin disorder was 
provided.  Further, while the examiner determined that the 
Veteran had unremarkable wrist and neck examinations, there were 
findings of reduced range of motion in the both wrists, and a 
subsequent September 2008 private treatment record notes that the 
Veteran has reduced range of motion in his neck that is related 
to his period of service.  

The Veteran should be afforded with new VA examinations to 
identify the nature of any skin, bilateral wrist, and neck 
disorders, and to obtain medical opinions on the etiology of any 
such diagnosed disorders.  

Additional VA examinations are needed to evaluate the current 
level of severity of the Veteran's chronic rhinitis and bilateral 
lower extremity disabilities.  VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, a review of the recent medical 
evidence reflects that the Veteran's chronic rhinitis and 
bilateral lower extremity disabilities have worsened.  A 
September 2008 private treatment record reflects reduced 
limitation of motion in both knees.  Additionally, a March 2010 
private medical statement shows that the Veteran had polyps 
surgically removed in February 2009 and that he has had 
reoccurrences since then.  More recently, a July 2010 private 
treatment record notes a diagnosis of nasal polyps, but the 
evidence does not reflect any clinical findings of polyps at that 
time.

The Board finds that new VA examinations would be helpful in 
determining the nature and severity of any current disability 
involving the Veteran's chronic rhinitis and bilateral lower 
extremities.  

As a final matter, the RO/AMC should ensure the Veteran has been 
provided with sufficient notice in compliance with the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted 
by the United States Court of Appeals for Veterans Claims (the 
Court).

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure compliance 
with all notice and assistance requirements 
by issuing the Veteran an additional 
notification letter that includes an 
explanation as to the information or evidence 
needed to establish an effective dates for 
the benefit sought as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Request that the Veteran complete and 
submit VA Form 21-4142s, Authorization and 
Consent to Release Information, for pertinent 
records, as identified by the Veteran in 
March 2009 and April 2009.  The Veteran 
should be instructed to identify what type of 
treatment records are requested from each 
medical facility. 

After obtaining the completed VA Form 21- 
4142s, the RO should attempt to obtain any 
pertinent medical records, to include VA 
records, not already associated with the 
claims file.  If any of the above searches 
yields negative results, this fact should be 
noted in the claims folder and the Veteran 
should be so informed so as to afford him the 
opportunity to obtain such records himself.  
Any documents received by VA should be 
associated with the claims folder

3.  After all the available records have been 
associated with the claims folder, the 
Veteran should be scheduled for VA 
examinations to identify the nature and 
etiology of his claimed skin, bilateral wrist 
and neck disorders.  The claims folder must 
be provided to and reviewed by the examiners 
in conjunction with the examinations.  All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.  

In the examination report, the examiner is 
requested to indicate whether there are any 
current diagnosed disorders of the skin, 
wrists, or neck.  The VA examiner should then 
opine whether any such diagnosed disorder at 
least as likely as not (50 percent or greater 
probability), had its onset during service, 
manifested within the first year after 
service, or is otherwise etiologically 
related to service.  Each examiner should be 
asked to comment on the service treatment 
records that show complaints or treatment for 
the claimed disorder.  

A rationale should be provided for any 
opinion expressed in the examination report.  
If the examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why it 
is not feasible to provide a medical opinion.

4.  The RO/AMC should also schedule the 
Veteran for appropriate examinations to 
evaluate the current level of severity of his 
chronic rhinitis and bilateral lower 
extremity disabilities.  Prior to the 
examination, the examiner should review the 
Veteran's claims file and this remand.  All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.  

Chronic rhinitis examination.  The examiner 
should indicate whether the Veteran has 
polyps or a recurrent history of polyps, a 
greater than 50 percent obstruction of nasal 
passage on both sides, or complete 
obstruction on one side.  He or she should 
also state the total number of incapacitating 
episodes of sinusitis per year requiring 
prolonged antibiotic treatment (lasting four 
to six weeks) or characterized by headaches, 
pain, and purulent discharge and crusting.  
The examiner should also identify the nature 
and severity of any other symptomatology 
manifested by the Veteran's chronic rhinitis. 

Bilateral lower extremity examination.  An 
examiner should identify the nature and 
severity of the disabilities to the Veteran's 
lower extremities.  In so doing, the examiner 
should note and measure any limitation of 
motion.  The examiner should state the range 
of motion of the Veteran's knees, in degrees, 
noting the normal range of motion. The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner should 
attempt to quantify the degree of additional 
impairment, if any, during flare-ups or with 
extended use.  The examiner should specify 
whether there is any evidence of laxity or 
subluxation.  The examiner should 
specifically state whether the Veteran's 
complaints, and any claimed subjective 
manifestations, are in keeping with the 
objectively demonstrated pathology.

4.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then re-adjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. 
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


